Citation Nr: 9928790
Decision Date: 10/05/99	Archive Date: 12/06/99

DOCKET NO. 91-48 292               DATE OCT 5, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for porphyria cutanea tarda
(PCT) as a result of exposure to herbicides.

2. Entitlement to service connection for peripheral neuropathy as
a result of exposure to herbicides.

3. Entitlement to an increased evaluation for residuals of an
avulsion fracture, tip of lateral malleus and a right foot
disability, currently evaluated as 30 percent disabling.

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from June 1968 to March 1970,
including a period of service in the Republic of Vietnam.

This matter arises before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Montgomery, Alabama, Regional
Office (RO) of the Department of Veterans Affairs (VA). The RO
awarded a 20 percent rating evaluation for the veteran's service
connected right ankle disability in October 1994. Thereafter, by
rating action dated in May 1997, the RO awarded entitlement to
service connection for a right foot disability and assigned a 30
percent for both the right foot and ankle. The issues of service
connection for porphyria cutanea tarda and peripheral neuropathy as
a result of exposure to herbicides will be discussed in the Remand
portion of this decision.

FINDINGS OF FACT

1. The right ankle and right foot disabilities are manifested by
zero degrees of plantar flexion and zero degrees of dorsiflexion,
extreme tenderness, pain, and the inability to bear weight.

2. The remaining function in the right foot would be accomplished
equally as well with an amputation stump with a prosthesis.

CONCLUSION OF LAW

The criteria for a 40 percent rating for loss of use of the right
foot due to the residuals of an avulsion fracture, tip of lateral
malleus, right, and aright foot disability have been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4 4.40, 4.45,
4.71a; Diagnostic Code 5167; 38 C.F.R. 4.63 (1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim for an
increased evaluation is well grounded pursuant to 38 U.S.C.A. 5107
(West 1991) in that the claim is plausible, that is meritorious on
its own or capable of substantiation. This finding is based upon
the veteran's assertion his right ankle and foot disability has
increased in severity. Proscelle v. Derwinski, 2 Vet. App 629
(1992). Once it has been determined that a claim is well grounded,
VA has the statutory duty to assist the veteran in the development
of evidence pertinent to that claim. In this regard, the veteran
underwent a VA examination in August 1998, thus the Board is
satisfied that all relevant evidence is of record and the duty to
assist has been met.

Where entitlement to VA compensation has already been established
and an increase in the disability rating is at issue, the present
level of disability is of primary concern. Although a review of the
recorded history of a disability is necessary in order to make an
accurate evaluation, see 38 C.F.R. 4.41, 4.42 (1998), the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations- shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1998).

A review of evidence reveals that been service connected for
limitation of motion of the right ankle rated as noncompensable was
granted by the RO effective from September 1, 1990. By rating
action dated in October 1994, the RO determined that the veteran
was entitled to an increased evaluation of 20 percent effective for
his service-connected residuals of an avulsion fracture,, tip of
right lateral malleolus. Entitlement to service connection for a
right foot disability was granted by rating

- 3 -

decision dated in May 1997 wherein the disability was combined with
the service connected right ankle condition and assigned an
evaluation of 30 percent.

Of record are private medical reports covering treatment during the
1990s for several problems, including his right foot disability.

A VA examination was conducted in July 1994. The examination showed
that the veteran used a cane and had a rather significant limp on
the right side. He did not appear to push off on the ball of his
right foot during the gait cycle. Dorsiflexion was to neutral and
plantar flexion was to no more than 20 degrees. There was no
selling, redness, heat or deformity. There was marked tenderness to
palpation over the tip of the lateral malleolus and the anterior
talofibular ligament. The impression was residuals of multiple
right ankle sprains with old evulsion fracture of the tip of the
lateral malleolus.

The veteran underwent a VA examination in July 1995. Physical
examination revealed that the veteran walked with the aid of a cane
and demonstrated no more than touchdown weight bearing only on the
right lower extremity. Examination showed mild puffiness over the
lateral aspect of the fibular ligament with tenderness. He had
dorsiflexion only neutral and no more than 15 degrees of plantar
flexion. There was a tender prominence at the base of the right
fifth metatarsal. Tenderness extended over the fourth and fifth
metatarsals down to the toes. The veteran was obviously unable to
heel-and-toe walk or squat. He had a 3+ dorsalis pedis pulse in the
right foot. The impression was residuals of multiple right ankle
sprains with old evulsion fracture at the tip of the lateral
malleolus. Prior X-ray studies indicated erosive changes at the
base of the fifth metatarsal, consider possible evulsion fracture
tip of the fifth metatarsal.

The veteran underwent a VA examination in December 1998. He
reported that he had pain and stiffness in the right foot. He
stated that less than a year before, he had broken his left foot
and hadn't noticed because the pain in the right foot was so great.
He indicated that the left foot does all of the work because he
cannot put any weight on his right foot. He stated that he has no
periods of flare-up because it is

- 4 -

slowly worse all the time. He uses a 4-prong cane on the right,
putting no weight on the right foot, whatsoever. The veteran
indicated that he was unemployed as a result of his right ankle.
Physical examination revealed that the motion stopped when the pain
began and that was at the beginning. The veteran never moved the
ankle. The examiner indicated that the veteran would not move the
right ankle at all and did not permit him to touch it or the right
foot. The skin on both feet was extremely cold and damp. The
veteran wore sandals only with no socks. There was objective
evidence of painful motion, but there was no edema, effusion, areas
of instability, weakness, tenderness which was extreme. There was
no redness or heat, and there was no abnormal movement because the
veteran would not move it at all. There was marked guarding of
movement. The veteran's gait was said to be poor because he would
bear no weight on the right foot. Range of motion of the right
ankle was zero degrees of dorsiflexion and zero degrees of plantar
flexion. There was no varus or valgus angulation to the os calcis.

The diagnosis was post fracture degenerative joint disease of the
right ankle with marked loss of function due to pain, confirmed by
X-ray. The associated radiology report also dated in December 1998
shows that there was moderate degenerative change of the right
tibiotalar joint with narrowing of the joint space anteriorly. In
addition there was osteophyte formation just anterior to the joint.
The left tibiotalar anterior joint was well maintained. Osteophytes
were also present at the anterior aspect of this joint. A large
osteophyte was present posteriorly at the calcaneo-talar joint.
There were no fractures.

Disability evaluations are determined by the application of a
schedule of ratings, which is based on average impairment of
earning capacity. 38 U.S.C.A. 1155 (West 1991). Separate diagnostic
codes identify the various disabilities. 38 C.F.R. Part 4 (1998).

The RO has assigned a 30 percent rating evaluation for the
veteran's disability with the criteria set forth in the VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4,
Diagnostic Codes 5010 and 5270 (1998). Diagnostic Code 5010
provides that traumatic arthritis will be rated under Diagnostic
Code 5003, which

- 5 -

provides for the evaluation of degenerative arthritis. Degenerative
arthritis established by X-ray findings will be rated on the basis
of limitation of motion under the appropriate diagnostic codes for
the specific joint or joints involved (Diagnostic Code 5200, etc.).

Diagnostic Code 5270 provides for an evaluation for ankylosis of
the ankle. When plantar flexion is less than 30 degrees, a 20
percent rating is provided. When plantar flexion is between 30
degrees and 40 degrees or dorsiflexion is between zero and 10
degrees, a 30 percent is assigned. When plantar flexion is at more
than 40 degrees or dorsiflexion is at more than 10 degrees, or with
abduction, adduction, inversion or eversion deformity, 40 percent
is as signed.

Diagnostic Code 5271 provides for limitation of the motion of the
leg. When there is marked limitation of motion, the maximum 20
percent is assigned.

Under the provisions of Diagnostic Code 5284, a 20 percent
evaluation is assigned for moderately severe foot injuries and a 30
percent evaluation is assigned for severe foot injuries. A 40
percent evaluation requires the actual loss of use of the foot
under Diagnostic Code 5167. Under 38 C.F.R. 4.63 (1998), loss of
use of a foot requires that the acts of balance and propulsion
could be accomplished equally well by an amputation stump with
prosthesis.

The Court has also held that when a diagnostic code provides for
compensation based upon limitation of motion, that the provisions
of 38 C.F.R. 4.40 and 4.45 (1998) must also be considered, and that
examinations upon which the rating decisions are based must
adequately portray the extent of functional loss due to pain lion
use or due to flare-ups." DeLuca v. Brown, 8 Vet.App. 202, 205-07
(1995).

Regulations define disabilities of the musculoskeletal system as
primarily the inability, due to damage or infection in parts of the
system, to perform the normal working movements of the body with
normal excursion, strength, speed, coordination and endurance. 38
C.F.R. 4.40 (1998). Disabilities of the joints consist of
reductions in the normal excursion of movements in different
planes.

- 6 -

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess
fatigability, incoordination, pain on movement, swelling, deformity
or atrophy of disuse, instability of station, or interference with
standing, sitting, or weight bearing. 38 C.F.R. 4.45 (1998).

To summarize,, veteran's assertions describing the symptoms of a
disability are considered to be competent evidence. However, these
statements must be viewed in conjunction with the objective medical
evidence and the pertinent rating criteria.

In this regard, the recent VA examination showed that the right
foot was fixed in 0 degrees dorsiflexion and plantar flexion. This
finding is consistent with the 30 percent granted under Diagnostic
Code 5270. However, the July 1994 examination indicated that the
veteran did not push off on the ball of his right foot during the
gait cycle. Additionally, the July 1995 examination showed only
touchdown weight bearing. The recent VA examination showed that the
veteran utilized a four-prong cane with no weight placed on the
right foot. The examiner was unable to touch the right foot because
of reported pain. Additionally there was extreme tenderness. The
examiner described the functional impairment as marked.

After reviewing the current clinical findings in conjunction with
the veteran's symptoms, it is the Board's judgment that his right
foot has no effective function other than that which would be
equally well served by an amputation stump at the site of election
below the knee with the use of suitable prosthetic appliance.
Accordingly a rating of 40 percent is warranted for loss of use
under Diagnostic Code 5167. However this evidence does not show
that a rating in excess of 40 percent is warranted. The criteria
for a higher rating would involve the presence of bilateral pes
cavus or pes planus under diagnostic Codes 5278 and 5276.

In reaching this determination the Board has considered all
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by the
Court in Schafrath, 1 Vet. App. at 589. However, the Board finds no
basis which permits increased ratings. Additionally, the evidence
is not in equipoise as to warrant consideration of the benefit of
the doubt rule. 38 C.F.R. 4.3 (1998).

7 -

ORDER

Entitlement to an increased evaluation to 40 percent for service
connected residuals of an avulsion fracture, tip of lateral malleus
and right foot with loss of use of the right foot is granted
subject to the law and regulations governing the payment of
monetary benefits.

REMAND

A review of the record shows that the current folder is rebuilt
with medical records showing treatment beginning in 1979. The
issues of service connection for porphyria cutanea tarda (PCT) and
peripheral neuropathy as a result of exposure to herbicides were
previously before the Board in September 1998. At that time the
Board remanded the case for additional development, to include
examinations by specialists in neurology and liver disorders. At
that time the Board stated that the claims folder and a copy of the
September 1998 Remand must be provided to the examiners and the
examiners should review the medical history prior to conducting the
examinations.

The neurological examination was conducted in December 1998. Under
review of medical records, the examiner indicated that the veteran
did not have a VA medical record but did have copies of his most
recent evaluation by his civilian primary care provider. It is
unclear whether the examiner had the opportunity to review the
claims folder, which does contain VA treatment records. The
neurologist rendered an opinion that the possibility of neuropathy
related exposure to Agent Orange existed but that there was no
diagnostic test that would definitely answer the etiology. Also,
there is no indication that the examination by the specialist in
liver disorders was conducted. In Stegall v. West, 11 Vet. App. 268
(1998), the U.S. Court of Veterans Appeals (Court) held that "a
remand by this Court or the Board [of Veteran's Appeals (Board)]
confers on the veteran or other claimant, as a matter

- 8 -

of law, the right to compliance with the remand orders." Id, at
271. In addition, the Court determined that where "the remand
orders of the Board or this Court are not complied with, the Board
itself errs in failing to insure compliance."

Accordingly, the case is REMANDED for the following actions:

1. The RO should inform the veteran that he has the opportunity to
submit additional evidence and argument in support of his claim.

2. It is requested that the RO forward the claimsfolder and copies
of the September 1998 Remand and this Remand to the neurologist who
conducted the December 1998 examination for an addendum to that
examination report. If the examiner had reviewed the claims folder
in conjunction with the December 1998 examination, the examiner is
requested to so indicate. If not, the examiner is requested to
review the claims folder in conjunction with his examination report
and render an opinion as to whether it is as likely as not that the
peripheral neuropathy is related to exposure to Agent Orange or
another herbicide during the service. If there is no change in his
prior opinion he should so indicate. If the examiner desires any
additional testing or examinations, they should be conducted. A
complete rational for any opinion expressed should be included in
the report.

If this neurologist is unavailable, then it is requested that
another neurologist review the claimsfolder in conjunction with the
December 1998 examination report and render an opinion as to
whether it is as likely as not that the peripheral neuropathy is
related to exposure to

9 -

Agent Orange or another herbicide during the service. A complete
rational for any opinion expressed should be included in the
report. If the examiner desires any additional testing or
examinations, they should be conducted.

3. A VA examination by a specialist in liver disorders in order to
determine if the veteran has porphyria cutanea tarda (PCT). The
examining specialist must be provided with the veteran's
claimsfolder and a copy of this Remand and should review the
veteran's medical history prior to conducting the examination. It
is requested that the examiner indicate in the report that the
claims folder has been reviewed. Any appropriate tests, studies and
specialized examinations deemed necessary should accomplished at
this time. If PCT is diagnosed, it is requested that the examiner
render an opinion as to whether it is as likely as not that the
veteran's PCT is the result of exposure to Agent Orange or another
herbicide agent during service. A complete rational for any opinion
expressed should be included in the examination report.

4. The RO should then review the claims file to ensure that all of
the above requested development has been completed. If not, the RO
is requested to take corrective action. See Stegall v. West, 11
Vet. App. 268 (1998).

Thereafter, the case should be reviewed by the RO. If the benefits
sought are not granted, the veteran and his representative should
be furnished a Supplemental Statement of the Case, and an
opportunity to respond.

10- 

The case should then be returned to the Board for appellate
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals



